DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0055721 A1 to Quisenberry et al. (Quisenberry) in view of US 5,865,841 to Kolen et al. (Kolen).
Regarding claim 1, Quisenberry teaches an apparatus (2) for cooling and transferring a fluid to a scalp of the patient ([0031] which states “The heat transfer fluid cooled or heated by the control unit 4 and pumped to the head wrap 100 by connector tube 6.”), the apparatus comprising at least one heat transfer assembly (4) for cooling the fluid ([0031]), a receiving point (Fig. 1A/1B) in fluid communication with the at least one heat transfer assembly ([0031]), a fluid transfer point  (Fig. 1A) in fluid communication with the at least one heat transfer assembly (Fig. 1A), a hose (6/7, Fig. 1A; 140/142, Fig. 1B) comprising a proximal end for connecting to the fluid transfer point 
Quisenberry is silent with respect to a temperature sensor coupled to the fluid transfer point for monitoring a temperature of the fluid and a controller connected to the temperature sensor for controlling the operation of the at least one heat transfer assembly to maintain a selected temperature of the fluid.  
Kolen teaches an analogous apparatus (title) to that of Gammons for cooling and transferring a fluid to a patient for cooling at least one portion of a patient’s body (see for example the abstract) comprising at least one heat transfer assembly (13), a receiving point in fluid communication with the at least one heat transfer assembly (the fluid pump/heat exchanger has its fluid input connected to the reservoir containing cooled/heated fluid and the returning circulation water; column 5, lines 62-64 ); at least one fluid transfer point in fluid communication with the at least one heat transfer assembly (pressurized water from the pump/heat exchanger 13 is supplied to the outlet quick disconnect 11 (fluid transfer point); figure 2; column 5, lines 53-54); a hose for connecting the at least one fluid transfer point to an external device configured for 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the configuration of Kolen to enable adjustable control of therapy temperature by selectively mixing fluid recirculating in the fluid loop with fluid from the thermal reservoir in an adjustable mixing ration to achieve the selected therapy temperature at the therapy site as taught by Kolen (abstract).
Regarding claim 2, Quisenberry in view of Kolen taches the apparatus of claim 1 as well as Quisenberry teaching wherein the cooling wrap further comprises a first strap 
Regarding claim 3, Quisenberry in view of Kolen teaches the apparatus of claim 2 as well as Quisenberry teaching wherein the cooling cap comprises a third fastener (132) connected to a distal end of the first petal for connection to a distal end of the second petal and a fourth fastener (130) connected to a distal end of a third petal for securing the third petal to an opposing portion of the cooling wrap (Figs. 3-6C).
Regarding claim 4, Quisenberry in view of Kolen teaches the apparatus of claim 1 as well as Quisenberry teaching wherein the channel runs along a side to a distal end and back down an opposing side of each of the plurality of petals (Fig. 2).
Regarding claim 5, Quisenberry in view of Kolen teaches the apparatus of claim 1 as well as Quisenberry teaching wherein the connector allows for fluid to enter the channel and exit the channel after passing through the plurality of petals ([0032, 0035, 0037, 0039]).
Regarding claim 6, Quisenberry in view of Kolen teaches the apparatus of claim 1 as well as Quisenberry teaching a thermal cap (compression bladder 151 of head wrap 100, Fig. 1A/1B/2-6C).

However, Quisenberry does not teach a fluid transfer point having a temperature sensor connected for monitoring a temperature of the fluid.
Kolen teaches an analogous portable system to that of Quisenberry for cooling and transferring a fluid to a patient for cooling at least one portion of a patient's body 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the configuration of Kolen to enable adjustable control of therapy temperature by selectively mixing fluid recirculating in the fluid loop with fluid from the thermal reservoir in an adjustable mixing ration to achieve the selected therapy temperature at the therapy site as taught by Kolen (abstract).

Regarding claim 9, Quisenberry in view of Kolen taches the system of claim 8 as well as Quisenberry teaching wherein the cooling cap comprises a third fastener (132) connected to a distal end of the first petal for connection to a distal end of the second petal and a fourth fastener (130) connected to a distal end of a third petal for securing the third petal to an opposing portion of the cooling wrap (Figs. 3-6C).
Regarding claim 10, Quisenberry in view of Kolen teaches the system of claim 7 as well as Quisenberry teaching wherein the channel runs along a side to a distal end and back down an opposing side of each of the plurality of petals (Fig. 2).
Regarding claim 11, Quisenberry in view of Kolen teaches the system of claim 7 as well as Quisenberry teaching wherein the connector allows for fluid to enter the channel and exit the channel after passing through the plurality of petals ([0032, 0035, 0037, 0039]).

Regarding claim 13, Quisenberry in view of Kolen teaches the system of claim 7 as well as Kolen teaching at least one computing device configured to communicate with the at least one heat transfer assembly and the temperature sensor (micro-processor-based control electronics 7 (computing device) and associated operating program have the capability of comparing the therapy temperature applied at the therapy site or sites to a constant therapy temperature, or to a time-varying therapy temperature-time profile in real time for purposes of implementing closed loop therapy temperature control using heat exchanger 13. The control electronics and associated operating program monitor the output of the thermistors; column 4, lines 17-23; column 5, lines 42-44, 52; column 6, lines 53-60; column 7, lines 27-40) and wherein the at least one computing device is coupled to a user interface and the at least one computing device receives an input from the user interface for controlling the at least one heat transfer assembly (push-button controls for user input and a digital display for setting and monitoring therapy temperature and time; wherein micro-processor-based control electronics 7 (computing device) and associated operating program have the capability of comparing the therapy temperature applied at the therapy site or sites to a constant therapy temperature, or to a time-varying therapy temperature-time profile in real time for purposes of implementing closed loop therapy temperature control using heat exchanger 13, and thus will receive input from the user input for controlling the at least one heat transfer assembly; column 3, lines 45-47; column 6, lines 4-7, 53-60; 
Regarding claim 14, Quisenberry in view of Kolen teaches the system of claim 7 as well as Kolen teaching wherein the temperature sensor is connected to the at least one heat transfer assembly allowing a temperature of a fluid passing through the heat transfer assembly to be changed based on detection of the temperature by the at least one sensor {thermistor 20 coupled to the outlet quick connect 11 for sensing a temperature of the fluid; micro-processor-based control electronics 7 controls the temperature of the fluid based on the output from the thermistor; figure 2; column 4, lines 17-23; column 5, lines 59-61).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the configuration of Kolen to enable adjustable control of therapy temperature by selectively mixing fluid recirculating in the fluid loop with fluid from the thermal reservoir in an adjustable mixing ration to achieve the selected therapy temperature at the therapy site as taught by Kolen (abstract).
Regarding claim 15, Quisenberry teaches a method of cooling and transferring a fluid to a medical device attached to a patient (title and [0007]) comprising filling a fluid receiving point with a fluid ([0031]) which states “a heat transfer fluid is deposited in the control unit 4 via an aperture 14”), cooling the fluid with at least one heat transfer 
However, Quisenberry is silent with respect to monitoring a fluid temperature at a fluid transfer point.  
Kolen teaches an analogous method to that of Quisenberry of cooling and transferring a fluid to medical device attached to a patient (a method for applying closed-loop temperature controlled cold or heat to a portion of the human or mammalian body using fluid transfer; abstract; column 3, lines 30-40) comprising: filling a fluid receiving point with the fluid (the fluid pump/heat exchanger has its fluid input connected to the reservoir containing cooled/heated fluid and the returning circulation water, and thus will inherently be filled with fluid; column 5, lines 62-64); cooling the fluid with at 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the monitoring of Kolen to enable adjustable control of therapy temperature by selectively mixing fluid recirculating in the fluid loop with fluid from the thermal reservoir in an adjustable mixing ration to achieve the selected therapy temperature at the therapy site as taught by Kolen (abstract).
Regarding claim 17, Quisenberry in view of Kolen teaches the method of claim 15 as well as Kolen teaching wherein the monitoring step is performed with at least one sensor (thermistor 20 coupled to the outlet quick connect 11 for sensing a temperature of the fluid; figure 2; column 4, lines 17-23; column 5, lines 59-61).
Regarding claim 18, Quisenberry in view of Kolen teaches the method of claim 15 as well as Kolen teaching wherein the monitoring step is performed by at least one 
Regarding claim 19, Quisenberry in view of Kolen teaches the method of claim 15 as well as Kolen teaching wherein the monitoring step is performed by at least one computing device connected to a temperature sensor at the fluid transfer point and wherein the computing device controls the at least one heat transfer assembly based on a temperature signal received from the temperature sensor (micro-processor-based control electronics 7 (controller) and associated operating program have the capability of comparing the therapy temperature applied at the therapy site or sites to a constant therapy temperature, or to a time-varying therapy temperature-time profile in real time for purposes of implementing closed loop therapy temperature control using heat exchanger 13. The control electronics and associated operating program monitor the output of the thermistors; column 4, lines 17-23; column 5, lines 42-44, 52; column 6, lines 53-60; column 7, lines 27-40).
Regarding claim 20, Quisenberry in view of Kolen teaches the method of claim 19 as well as Kolen teaching adjusting a temperature of the fluid with the at least one heat transfer assembly to maintain a consistent temperature of the fluid at the fluid .
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quisenberry and Kolen as applied to claim 15 above and further in view of WO 2019/175111 A1 to Stelzle et al. (Stelzle).
Regarding claim 16, Quisenberry in view of Kolen teaches the method of claim 15, but not specifically wherein the at least one heat transfer assembly removes heat from the fluid using at least one thermo-electric panel, allowing the fluid to be cooled. 
Stelzle teaches a an analogous method to that of Quisenberry and Kolen of cooling and transferring a fluid to medical device attached to a patient (a method of using a cooling system 1 to cool a portion of a patient's body is portable, as shown; figures 3, 4; abstract) comprising: filling a fluid receiving point with the fluid (the cooling system 1 comprises a fluid circuit as shown, wherein a fluid reservoir can be integrated into the fluid circuit via a T-piece, and thus the method will inherently comprise filling a fluid receiving point with the fluid; figure 7; page 5, seventh to last paragraph); cooling the fluid with at least one heat transfer assembly (Peltier element 81 for cooling the fluid; figure 7; page 8, ninth and eight to last paragraphs); transferring the fluid from the at least one heat transfer assembly to a cooling wrap through a fluid transfer hose (cooled fluid is transferred from Peltier element 81 to a orthosis 70 (cooling wrap) via conduit system 40; figures 3, 4, 7; page 7, ninth to last paragraph); receiving the fluid from the cooling wrap at a fluid transfer point (fluid from the orthosis 70 (cooling wrap) is received at a fluid transfer point shown located at sensor 87; figure 7; page 8, fourth to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a thermo-electric panel as taught by Stelzle as an obvious matter of engineering design choice in order to provide temperature control of the thermal fluid as taught by Stelzle.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.